Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 1 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 2 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 3 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 4 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 5 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 6 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 7 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 8 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 9 of 10
                            EXHIBIT 1




                            EXHIBIT 1
Case 5:17-cv-00808-RCL Document 195-1 Filed 11/13/20 Page 10 of 10
                            EXHIBIT 1




                            EXHIBIT 1
